 


110 HRES 62 EH: Congratulating the Grand Valley State University Lakers for winning the 2006 NCAA Division II Football National Championship.
U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 62 
In the House of Representatives, U. S., 
 
January 18, 2007 
 
RESOLUTION 
Congratulating the Grand Valley State University Lakers for winning the 2006 NCAA Division II Football National Championship. 
 
 
Whereas on December 16, 2006, the Grand Valley State University Lakers of Allendale, Michigan, won the 2006 National Collegiate Athletic Association (NCAA) Division II Football National Championship by defeating the Northwest Missouri State University Bearcats by a score of 17 to 14, defeating the Bearcats for the second consecutive year in the championship game; 
Whereas in the championship game, quarterback Cullen Finnerty completed 15 of 33 passes for 225 yards and rushed for 115 yards on 22 carries for 340 yards of total offense, becoming the first quarterback in the history of the NCAA Division II Football National Championship to pass for more than 200 yards and rush for more than 100 yards, and Bill Brechin made 4 pivotal plays, including 2 first-quarter interceptions that kept the Lakers in the game; 
Whereas the Lakers completed the season with a perfect 15–0 winning record, becoming just the second team in NCAA Division II football history to finish the season 15–0; 
Whereas the Lakers have won 28 consecutive games, the longest football winning streak in any NCAA division; 
Whereas the Lakers also won the NCAA Division II Football National Championship in 2002, 2003, and 2005; 
Whereas the American Football Coaches Association named Coach Chuck Martin the NCAA Division II Coach of the Year for the second consecutive year; 
Whereas Martin has compiled a 3-year head coaching record of 38–3, including a 10–1 postseason record; 
Whereas the Lakers’ seniors finish their 4 seasons with a 52–4 record, which makes them the all-time most winning senior class in all of NCAA history; 
Whereas 5 Lakers earned Associated Press Little All-American honors, with seniors Finnerty, Eric Fowler, and Mike McFadden earning first-team honors and juniors Brandon Barnes and Brandon Carr earning third-team honors; 
Whereas the Lakers dominated the 2006 Daktronics, Inc. Division II All-American Football team by placing 6 players (Fowler, Barnes, McFadden, Finnerty, Carr, and Anthony Adams) on the first team; 
Whereas in the 2006 season, Finnerty was selected to 3 All-American teams (the American Football Coaches Association, Daktronics, and the Associated Press) and finished second in the Harlon Hill race, an award given to the top player in Division II football; 
Whereas Finnerty closes a college football career with a 51–4 record as a starter, including a record of 14–1 in postseason play, to become the most winning quarterback in NCAA history; 
Whereas Finnerty was named the 2006 Great Lakes Intercollegiate Athletic Conference Football Player of the Year, Barnes was named Offensive Lineman of the Year, and McFadden was named the Defensive Lineman of the Year for the second consecutive year; 
Whereas McFadden also won the Gene Upshaw Award for the second consecutive year; and 
Whereas Grand Valley State University’s student athletes have displayed great strength, ability, and perseverance this season and have again made the citizens of the State of Michigan proud: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the Grand Valley State University Lakers for winning the 2006 NCAA Division II Football National Championship; and 
(2)recognizes all the players, coaches, and support staff who were instrumental in this achievement.   
 
Karen L. Haas,Clerk. 
